DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.
The Applicant’s amendment filed on September 9, 2021 was received. Claim 38 was canceled.  Claims 23-25, 28-37 and 39-40 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued February 5, 2021.

Claim Rejections - 35 USC § 112
 Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites a limitation to a mixer with a location, where the mixer mixes the components.  However, claim 23 requires mixing of the at least two coating components after ejection and therefore it is unclear if the mixer is required or what the mixer specifically mixing.  Clarification is requested.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sloan et al. and Herre et al. on claims 23-25, 28-29, 33-35 and 38 are withdrawn because independent claim 23 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sloan et al., Herre et al. and Herre371 et al. on claim 30 is withdrawn because independent claim 23 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sloan et al., Herre et al. and Hushon et al. on claims 31-32 and 39-40 are withdrawn because independent claim 23 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sloan et al., Herre et al. and Fritz et al. on claims 36-37 are withdrawn because independent claim 23 has been amended.
Please consider the following.
Claims 23-25, 28-29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan (US 2009/0181182) in view of Herre (US 2011/0262622) and Kwon (US2010/0225685).
In regards to claims 23 and 33, Sloan teaches
an array of inkjet heads (12, application device) which ejects spray pattern (drops) of a coating composition on to a substrate (34, motor vehicle bodies/add-on parts), where the composition comprises an ink within an ink chamber-18 and a catalyst within a catalyst chamber-20 (fig. 1-2; para. 32-33), the inkjet head comprises 

two supply lines (shown in fig. 2-4) are connect to the inkjet head, where one supply line connects the ink chamber-18 and a different supply line connects to the catalyst chamber-20, 
where the ejected droplets merge to form a merged droplet-32 prior to contacting the substrate (fig. 2; para. 35), 
where the inkjet head provides the drops of the components of the coating composition ejected from the pair of nozzles at as the ejected droplets which mixes mid-air to form the merged droplet-32 (fig. 2; para. 35).
Sloan does not explicitly teach the array of inkjet heads/nozzle print head is arranged on a multi-axis coating robot which moves the nozzle print head over the surface to be coated and motor vehicle bodies or add-parts.
However, Herre teaches painting robots (3, 4, multi-axis coating robot) comprising print heads (8, 9) which move along a coating agent path to apply a composition onto motor vehicle body parts (fig. 2; para. 102-103, 106, 163).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the painting robots within the painting cabin of Herre onto the array of inkjet heads of Sloan because Herre teaches it will provide painting of motor vehicle body parts at a working speed (para. 106).  

	However, Kwon teaches a droplet mixing, where a pair of liquids are ejected and mixed in mid-air, where timing of solenoid valves, driving voltages and driving frequencies of inkjet nozzles provide mixing of the droplets (fig. 1-2, 4; para. 6, 17, 33, 65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the control of timing of solenoid valves, driving voltages and driving frequencies to provide mid-air mixing of Kwon onto the array of inkjet heads of Sloan and Herre because Kwon teaches the mixing speed is improved and the mixture ratio of the liquids maybe adjusted (para. 32).
In regards to claim 24, Sloan, Herre and Kwon as discussed above, where Sloan teaches the ejection of the droplets is controlled to provide the printed image (para. 35-38), where Sloan, Herre and Kwon are teach the targetedly direct the drops of the coating composition at individual points of the substrate which is coated, where the applied impact points adjoin one another or overlap one another (Sloan-fig. 2; Herre-fig. 20, Kwon-fig. 3).
In regards to claim 25, Sloan, Herre and Kwon as discussed above, where Sloan teaches the coating composition is an ink formulation with pigment (paint) (para. 23-28) and a catalyst (curing agent) which reacts with the ink formulation (para. 31).
In regards to claims 28-29, Sloan, Herre and Kwon as discussed above, where Sloan teaches the pair of nozzles (24, 26) provide the mixing of the droplets occurs outside the inkjet head, where the nozzles represent a mixer (static) arranged in to at the inkjet head (fig. 1-3; para. 35-36).
In regards to claims 34-35, Sloan, Herre and Kwon as discussed above, where Sloan teaches longitudinal axes of the pair of nozzles (24, 26) extend perpendicularly to a plane of a nozzle plate of the inkjet head, where the array of inkjet heads provide parallel rows of openings of the nozzles (fig. 2-4).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan, Herre and Kwon as applied to claims 23-25, 28-29 and 33-35 above, and further in view of Herre371 (US 2011/0014371).
In regards to claim 30, Sloan, Herre and Kwon have been discussed above, but do not explicitly teach there is provided at least one colour changer which (a) is connected to at least one of the supply lines of the application device or of the nozzle print head and supplies selectable paint components of different colours to the at least one supply line in a controlled manner, and (b) is arranged on a painting robot which moves the nozzle print head relative to the surface to be coated, or (c) is fixedly arranged in a painting booth.
However, Herre371 teaches a painting robot (1) which is connected a color changer (8), where the color changer can select from one several colors to be supplied to the apparatus.  Herre371 teaches the color change is mounted on the painting robot, such that color changer is movably arranged relative to the surface to be coated (fig. 1-3; para. 81-82, 95-96).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the color changer on the painting robot of Herre371 onto the robot of Sloan, Herre and Kwon because Herre371 teaches it will allow for using in a painting line just one single type of robot for painting the motor vehicle bodies (para. 96).

Claims 31-32 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan, Herre and Kwon as applied to claims 23-25, 28-29 and 33-35 above, and further in view of Hushon (US 3,717,306).
In regards to claims 31-32 and 39-40, Sloan, Herre and Kwon have been discussed above, but does not explicitly teach the pair of nozzles each contain at least two passages which lead to a nozzle outlet; the nozzle print head imparts a swirling motion to the ejected components by constructive shaping of the nozzle or nozzles or the supply channels thereof, for the purpose of better mixing.
However, Hushon teaches a nozzle which comprises a second material source-16 and a first material source-18.  Hushon teaches first material source-18 is connected to a central annular space (13) where primary stabilizer (1) imparts a swirl (swirling motion) to the fluid as the fluid flows through an end-10 (first passage) and to an end-30.  Hushon teaches the second material-16 is connected to an annular chamber (15) and to a space-28 (second passage) to allow the second material-16 to flow to end-30 (fig. 1; col. 1, line 35- col. 2, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the nozzle of Hushon onto the nozzles of Sloan, Herre and Kwon because Hushon teaches it will provide mixing of two material while flow concentrically (abstract).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan, Herre and Kwon as applied to claims 23-25, 28-29 and 33-35 above, and further in view of Fritz (US 2013/0284833).
In regards to claims 36-37, S Sloan, Herre and Kwon have been discussed above, but does not explicitly teach a flushing device for the nozzle print head, which (a) is formed by at least one flushing medium line which leads into the application device or into the nozzle print head and to which the pair of nozzles are connected or (b) is formed by an apparatus arranged externally in a coating system in the vicinity of a multi-axis robot which moves the nozzle print head; the flushing apparatus (a) is configured for flushing the nozzle passages of the pair of nozzles or (b) for flushing an outside surface of the nozzle print head and/or a nozzle plate containing the nozzles, or (c) has a collecting device for collecting coating composition or flushing medium ejected from the pair nozzles during flushing.
However, Fritz teaches a flushing agent/solvent line is connected to an application apparatus to flush/clean out a coating agent nozzle (para. 63, 65).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the flushing agent/solvent line of Fritz onto the robot and inkjet head of Sloan, Herre and Kwon because Fritz teaches it will provide rapid coating agent changes (para. 64-65).

Response to Arguments
Applicant’s arguments, see response filed September 9, 2021, with respect to the rejection(s) of claim(s) 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sloan, Herre and Kwon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717